DOUGLAS, J.
(dissenting).
I am unable to concur in the opinion that the issue presented is controlled by Caley v. Thornquist, 89 Minn. 348, 94 N. W. 1084. The lease in that case for urban premises for one year contained a provision for its renewal for a term of two years at the option of the lessee. After the lessee had remained in possession two years and eleven days, the lessor by notice attempted to terminate the tenancy at the expiration of two years and two months from the date of the original lease. The tenant occupied the premises and paid rent for the period of two years and two months. The court held that chapter 31, p. 31, Laws 1901, did not apply, for the reason that the rights of the parties became vested before its passage, and that the holding of possession by the tenant for the period of one year and eleven days, without objection of the lessor, after the expiration of the term fixed by the lease, implied a renewal to the end of the option period,'to wit, for an unexpired term of less than one year. Section 1 of said chapter 31 in part reads:
The holding over and retention of possession of urban real estate * * * by the lessee * * * after the expiration of the term of the lease * * * without an express contract with the owner thereof, shall not constitute, by implication or otherwise, a contract or tenancy for the leasing of such urban real estate for any other or greater period than the shortest interval between the times of payment of rents under the terms of such expired lease.
In my opinion, this provision applies; but, assuming that it does not, I am unable to reach the conclusion that the bare retention of the premises by a tenant for five or six months after the expiration of a definite term operates to extend the lease the full period of four years, or, in view of the statute of frauds (G. S. 1894, § 4215), for any greater period than one year.